Citation Nr: 0722810	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for osteoarthritic changes of the thoracic and 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
osteoarthritic changes of the thoracic and lumbar spine.  A 
videoconference hearing before the undersigned Acting 
Veterans Law Judge was held in May 2007.


FINDINGS OF FACT

1.  In a decision dated in January 1993, the RO denied 
entitlement to service connection for osteoarthritic changes 
of the thoracic and lumbar spine.  The veteran did not timely 
appeal this decision.

2.  Evidence received since that January 1993 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for 
osteoarthritic changes of the thoracic and lumbar spine.


CONCLUSIONS OF LAW

1.  The January 1993 decision of the RO, which denied service 
connection for a back disability, is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The evidence received since the January 1993 RO decision, 
which denied service connection for a back disability, is new 
and material and the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006). This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements. Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim. This is so because the Board is taking 
action favorable to the veteran by reopening her claim and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The veteran's claim of entitlement to service connection for 
a back disability was last denied by a November 1993 rating 
decision.  That decision was based primarily on the fact 
that, although the veteran was found to have degenerative 
changes of the thoracic and lumbar spine, no evidence had 
been submitted to indicate that the veteran incurred or 
aggravated a back disability in service, and no evidence had 
been presented which indicated that the veteran had any back 
disability any earlier than 1975, 19 years after her 
separation from service.  The veteran did not appeal this 
decision within one year of its promulgation, and it is 
therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103 (2006).

Since this rating decision is final, the veteran's current 
claim of service connection for osteoarthritic changes of the 
thoracic and lumbar spine may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a back disability.  In this regard, the Board 
finds material a statement submitted from the veteran's 
sister, which indicates that in her opinion the veteran was 
physically fit when she went into the Army, and that the 
veteran's scope of work had to be restricted subsequent to 
her discharge from the Army, due to back pain.  Also material 
was a "boot camp" photo which had several handwritten 
comments on it, one in particular stating, in reference to 
the veteran, "Hope you have no trouble with your back."  
Finally, the veteran testified that her she was medical 
disqualified from active service because of her back 
problems.  

As this evidence pertains directly to the question of whether 
the veteran had a back disability in service and/or whether 
an existing back injury was aggravated in service, the Board 
finds this evidence both new and material, and the veteran's 
claim of entitlement to service connection for a back 
disability is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for osteoarthritic changes of the thoracic 
and lumbar spine is granted.  To this extent, the claim is 
granted. 


REMAND

Having determined that the veteran's service connection claim 
for arthritis is reopened, the Board finds that further 
development is necessary.

As discussed above, the veteran asserts that she was 
medically discharged from active service after approximately 
four months (February 1956) due to her back problems.  
Medical records show that she was diagnosed with 
osteoarthritis in March 1975.  The examiner noted that 
examination showed scoliosis of the dorsal lumbar spine of 
moderate degree.  No etiological opinion is of record.   

Accordingly, the case is REMANDED for the following action:

1.	The RO must schedule the veteran for a 
VA orthopedic 
evaluation to assess the nature and 
etiology of her osteoarthritis and 
scoliosis.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
The examiner should ask the veteran to 
explain the nature of her injury to her 
back in service.  Based upon the veteran's 
history, examination of the veteran, and 
the medical evidence, specifically the 
1975 examination and x-ray findings, the 
physician should provide an opinion as to 
whether:  1)  the veteran's scoliosis 
preexisted active duty service; 2) the 
veteran's scoliosis was permanently 
increased during service; 3) if yes to #2, 
was the permanent increase due to the 
natural progression of the disease and; 4) 
whether the veteran's current thoracic and 
lumbar spine disability is related to 
service.  The examination report should 
include the complete rationale for all 
opinions expressed. 

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim, 
taking into account any newly obtained VA 
examination report and etiology opinion.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


